DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface module configured to receive in claim 1 and determining module for receiving the visible light image in claims 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claim is directed to a generic apparatus for remote medical evaluation that lacks specific utility seeing as the claim limitations presented could be applicable to a broad class of the invention as well as substantial utility considering the fact that the invention as claimed would diagnose an unspecified disease or condition and thus a substantial real-world use cannot be ascertained. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a processing module connected to said interface module and configured to…obtain a temperature value. 
The limitation of obtaining a temperature value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “obtaining a temperature value”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “obtaining a temperature value” language, “obtaining” in the context of this claim encompasses the users verbally communicating with one another.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using an electronic component to perform the obtaining step.  The electronic component in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating a resulting value) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic component to perform the obtaining step amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
The dependent claims are also rejected at least for the reasons provided above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaya (US Patent No 20190159681 A1).
Regarding claim 1, Sugaya teaches a system for distinguishing an individual having an abnormal body temperature ([0006] a diagnostic unit that diagnoses the animal based on a temperature; [0035] The reference temperature is, for example, a temperature indicating a normal (healthy) condition; [0048] he diagnostic unit 323 compares the temperatures at the plurality of areas specified by the second image processing unit 322 with the respective reference temperatures, and determines, based on the difference between the temperature measured for each part and the reference temperature, a condition of the animal)
comprising an interface module configured to receive a visible light image and a thermal image ([0030] The first acquiring unit 310 is implemented as a communication interface such as a LAN module and, upon acquiring a visible light image and an infrared image from a visible light camera 201 and an infrared camera 202 respectively)
a determining module connected to said interface module configured to receive the visible light image from said interface module ([0006] a first image processing unit that specifies an area in the visible light image corresponding to a predetermined part of an animal photographed by the camera; [0030] The first acquiring unit…supplies the visible light image and the infrared image to a first image processing unit 321)
execute an image analysis process on the visible light image to recognize an individual in the visible light image and to determine position data of the individual on the visible light image ([0006] a second image processing unit that specifies an area in the infrared image corresponding to the area specified by the first image processing unit)
transmit the position data of the individual to said interface module ([0044] The second image processing unit 322 is implemented as an image processor and specifies an area in an infrared image corresponding to the area specified by the first image processing unit 321 based on an image conversion algorithm stored in the storage unit 330. [0006] and a diagnostic unit that diagnoses the animal based on a temperature at the area specified by the second image processing unit)
output the visible light image ([0031] An example of an image represented by the image data acquired by the first acquiring unit 310 is shown in FIG. 4. A visible light image IM1 and an infrared image IM2 are a visible light image acquired by photographing a certain subject with the single visible light camera 201 and an infrared image acquired by photographing the certain subject with the single infrared camera 202, respectively)

    PNG
    media_image1.png
    689
    435
    media_image1.png
    Greyscale

a processing module connected to said interface module configured to receive the thermal image and the position data of the individual from said interface module ([0036] Referring to FIG. 3 again, the storage unit 330 further stores an algorithm for analyzing the visible light image and the infrared image)

    PNG
    media_image2.png
    382
    425
    media_image2.png
    Greyscale

obtain a temperature value corresponding to the individual from the thermal image according to the position data ([0060] In the above embodiment, it is possible to specify accurately the positions (and areas) of the predetermined parts of a subject animal by using the visible light image and to measure the temperatures at the specified areas)
determine whether the temperature value falls within a predetermined range of abnormal body temperature ([0048] The diagnostic unit 323 diagnoses the animal based on the temperature at one or more areas specified by the second image processing unit 322. In a preferred embodiment, the diagnostic unit 323 compares the temperatures at the plurality of areas specified by the second image processing unit 322 with the respective reference temperatures, and determines, based on the difference between the temperature measured for each part and the reference temperature)
and generate and output a warning signal when it is determined that the temperature value falls within the predetermined range of abnormal body temperature ([0048]  When the animals are identified by the first image processing unit 321, the diagnostic unit 323 may output a diagnosis result for each animal).
Regarding claim 2, Sugaya teaches wherein said determining module is further configured to assign an identifier to the individual and transmit the identifier together with the position data of the individual to said processing module via said interface module ([0040] the first image processing unit 321 may identify each of the plurality of animals photographed by the respective visible light cameras 201. For example, when a tag having a unique identification code is attached to a predefined part of each animal, the first image processing unit 321 may identify the animal by reading the identification code and referring to a database stored in the storage unit 330. Alternatively, information on a feature unique to the animal, such as a body shape, a hair pattern, a shape of a part, or the like, may be stored in the storage unit 330, and the animal may be identified by recognition of the shape or pattern from the visible light image data; [0044] The second image processing unit 322 is implemented as an image processor and specifies an area in an infrared image corresponding to the area specified by the first image processing unit 321 based on an image conversion algorithm stored in the storage unit 330), and 
said processing module is further configured to transmit the identifier and the temperature value of the individual that corresponds to the identifier to said determining module via said interface module ([0048] The diagnostic unit 323 diagnoses the animal based on the temperature at one or more areas specified by the second image processing unit 322; [0006] a first image processing unit that specifies an area in the visible light image corresponding to a predetermined part of an animal photographed by the camera, a second image processing unit that specifies an area in the infrared image corresponding to the area specified by the first image processing unit, and a diagnostic unit that diagnoses the animal based on a temperature at the area specified by the second image processing unit)
and wherein said determining module is further configured to process the visible light image by marking the individual with a first frame when the individual is recognized, and, after receiving the identifier and the temperature value from said processing module, to further process the visible light image by adding the temperature value to the visible light image near the first frame of the individual that corresponds to the identifier received from said processing module ([0045] FIG. 5 shows an example of areas specified by a first image processing unit 321 and a second image processing unit 322 based on a visible light image and an infrared image of the same animal. In this example, the first image processing unit 321 specifies parts R1 to R10 on a predetermined visible light image IM1 based on the style of the analyzed outline or pattern, and specifies areas R1′ to R10′ on the infrared image IM2, which correspond to the specified parts R1 to R10, respectively).

    PNG
    media_image3.png
    667
    404
    media_image3.png
    Greyscale

Regarding claim 6, Sugaya teaches wherein said processing module is further configured to process the thermal image by generating a second frame based on the position data of the individual on the thermal image, and adding the temperature value to the thermal image near the second frame ([0046] When data of a plurality of visible light images are used for one animal in the first image processing unit 321, for each visible light image, infrared image data generated by an infrared camera 202 that is provided closest to a visible light camera 201 generating the visible light image are specified and the temperature is measured for each part specified in the visible light image data)
and wherein said display device is further connected to said processing module for receiving the thermal image processed by said processing module, and is configured to simultaneously display the thermal image processed by and received from said processing module and the visible light image processed by and received from said determining module, in a split screen mode ([0031] An example of an image represented by the image data acquired by the first acquiring unit 310 is shown in FIG. 4. A visible light image IM1 and an infrared image IM2 are a visible light image acquired by photographing a certain subject with the single visible light camera 201 and an infrared image acquired by photographing the certain subject with the single infrared camera 202, respectively; Fig. 4 clearly shows two images displayed simultaneously).
Regarding claim 7, Sugaya teaches further comprising a dual camera device connected to said interface module, and including a visible light camera and a thermal camera that have substantially identical fields of view and that are configured to capture the visible light image and the thermal image, respectively ([0006] acquiring unit that acquires a visible light image and an infrared image photographed by a camera, a first image processing unit that specifies an area in the visible light image corresponding to a predetermined part of an animal photographed by the camera, a second image processing unit that specifies an area in the infrared image corresponding to the area specified by the first image processing unit)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya as applied to claim 1 above, and further in view of Tsuchimoto (US Patent No 20200060553 A1).
Regarding claim 3, Sugaya teaches wherein said processing module is further configured to transmit the warning signal to said determining module ([0048]  When the animals are identified by the first image processing unit 321, the diagnostic unit 323 may output a diagnosis result for each animal)
Sugaya fails to teach said determining module is configured to further process the visible light image by making the first frame of the individual and the temperature value added near the first frame both color red in response to receipt of the warning signal.
However, Tsuchimoto teaches wherein said processing module is further configured to transmit the warning signal to said determining module, and said determining module is configured to further process the visible light image by making the first frame of the individual and the temperature value added near the first frame both color red in response to receipt of the warning signal ([0089] FIG. 9 is a flowchart illustrating the processing procedure of the deep body temperature measurement processing and the body temperature abnormality detection processing by the body temperature measuring device 2; [0096] In step S214, the body temperature data is displayed in a normal color (for example, a blue color), and then, the process exits once from this processing. In contrast, in step S216, the body temperature data is displayed in a warning color (for example, a red color), and then, the process exits once from this processing)

    PNG
    media_image4.png
    522
    472
    media_image4.png
    Greyscale

Sugaya and Tsuchimoto are considered analogous because both involve determining temperature of a subject remotely through the use of a visible light image as well as a thermal image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to send a warning signal indicating an abnormal temperature in the form of changing the color the data is displayed in to red so that the body temperature abnormality of the user (patient) can be recognized by the nurse and the doctor (Tsuchimoto [0061]).
Regarding claim 4, Sugaya teaches further comprising a display device connected to said determining module for receiving the visible light image processed by said determining module, and configured to display the visible light image thus received ([0031] An example of an image represented by the image data acquired by the first acquiring unit 310 is shown in FIG. 4. A visible light image IM1 and an infrared image IM2 are a visible light image acquired by photographing a certain subject with the single visible light camera 201 and an infrared image acquired by photographing the certain subject with the single infrared camera 202, respectively).
Regarding claim 5, Sugaya teaches configured to display the visible light image thus received ([0031] An example of an image represented by the image data acquired by the first acquiring unit 310 is shown in FIG. 4. A visible light image IM1 and an infrared image IM2 are a visible light image acquired by photographing a certain subject with the single visible light camera 201 and an infrared image acquired by photographing the certain subject with the single infrared camera 202, respectively).
	Sugaya fails to teach a display device connected to said determining module.
	However, Tsuchimoto teaches a display device connected to said determining module ([0035] The temperature information processing unit 50 is configured to include the micro control unit (MCU) 51, the wireless communication module 52, the battery 53, the notification portion 54, and the like; [0061] The notification portion 54 can include, for example, an LCD display or a buzzer)
Sugaya and Tsuchimoto are considered analogous because both involve determining temperature of a subject remotely through the use of a visible light image as well as a thermal image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to connect an LED display to the diagnostic unit that will visually display the image data acquired so that the body temperature abnormality of the user (patient) can be recognized by the nurse and the doctor (Tsuchimoto [0061]).
Regarding claim 9, Sugaya fails to teach a warning module connected to said processing module, and configured to receive and be triggered by the warning signal to output a warning in a form of one of sound, flashing light and a message.
However, Tsuchimoto teaches a warning module connected to said processing module, and configured to receive and be triggered by the warning signal to output a warning in a form of one of sound, flashing light and a message ([0061] The notification portion 54 can include, for example, an LCD display or a buzzer (or a speaker), and is configured to notify the user and/or an administrator (such as a doctor or a nurse in the embodiment) that the body temperature data is out of the normal temperature range when the body temperature data falls outside the normal temperature range. When the body temperature deviates from the normal temperature range (Ave±3σ), the notification portion 54 outputs, for example, warning display or warning sound (alarm or beep sound)).
Sugaya and Tsuchimoto are considered analogous because both involve determining temperature of a subject remotely through the use of a visible light image as well as aa thermal image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to send a warning signal indicating an abnormal temperature in the form of an audible alarm so that the body temperature abnormality of the user (patient) can be recognized by the nurse and the doctor (Tsuchimoto [0061]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaya as applied to claim 1 above, and further in view of Sheu (US Patent No 7548776 B2) and Husheer (US Patent No 20170095158 A1).
Regarding claim 8, Sugaya fails to teach a case containing said visible light camera and said thermal camera, and having an inner surface and a thermal-insulating element being disposed on said inner surface of said case and surrounding said thermal camera.
However, Sheu teaches a case containing said visible light camera and said thermal camera, and having an inner surface ((col. 3 lines 20-24) FIG. 2 is a schematic diagram showing a system for fever triage according to an embodiment of the present invention. The system of the present invention for fever triage includes a thermal image-detecting unit 1, a visible light image-detecting unit 2)

    PNG
    media_image5.png
    754
    384
    media_image5.png
    Greyscale

Sugaya and Sheu are considered analogous because both involve determining temperature of a subject remotely through the use of a visible light image as well as aa thermal image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to contain both the visible light camera and infrared camera in the same package so that the device can be conveniently moved (Sheu col. 3 line 26).
Sugaya in view of Sheu fails to teach a thermal-insulating element being disposed on said inner surface of said case and surrounding said thermal camera.
However, Husheer teaches a thermal-insulating element being disposed on said inner surface of said case and surrounding said thermal camera ([0037] A device as shown in FIG. 2 may be conveniently manufactured by over-molding the temperature sensors with a thermally conductive polymer, and then over-molding the resulting article with a thermally insulating polymer predominantly in a ring laterally about the disc).
Sugaya and Husheer are considered analogous because both involve remote temperature measurements. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to coat the thermal camera with an insulating element so that the temperature measurement is less dependent on the proximity of other sources of heat in its environment (Husheer [0007]).
Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya as applied to claim 1 above, and further in view of Tsuda (US Patent No 20190162439 A1).
Regarding claim 10, Sugaya fails to teach face recognition technologies to detect a portion of the visible light image that matches a predetermined face-feature so as to recognize the individual in the portion of the visible light image; generate a first frame to surround the portion; determine two points on the frame; and determine two sets of coordinates respectively of the two points, wherein the two sets of coordinates serve as the position data.
However, Tsuda teaches face recognition technologies to detect a portion of the visible light image that matches a predetermined face-feature so as to recognize the individual in the portion of the visible light image ([0099] Person recognition information C31 is inputted to a person region detector 3a from the outside. The person recognition information C31 is information on a place in an image capture target area of the thermal image camera 1 where a person can exist, a person is likely to exist, or the like. It is also possible to previously register the person recognition information C31 in the person region detector 3a. The person region detector 3a does not include the face detector 32 and the face coordinate transformer 33 among the functions of the person region detector 3 shown in FIG. 1. The person recognition information C31 is inputted to the person region extractor 34. The face coordinates C34 of the person are calculated by the person region extractor 34)
generate a first frame to surround the portion ([0099] information on a place in an image capture target area of the thermal image camera 1 where a person can exist, a person is likely to exist, or the like)
determine two points on the frame ([0100] based on the face candidate region D31a and the person candidate region)
and determine two sets of coordinates respectively of the two points, wherein the two sets of coordinates serve as the position data ([0100] The person region extractor 34 of the person region detector 3a judges whether the object existing in the person candidate region D31b is a person or not by checking the face candidate region D31a and the person candidate region D31b detected by the body temperature region detector 31 against the person recognition information C31. The person region extractor 34 calculates the face coordinates C34 and the thermal image D34 of the person region, based on the face candidate region D31a and the person candidate region D31b in regard to each candidate judged to be a person, and outputs the face coordinates C34 and the thermal image D34 of the person region to the person feature detector 4).
Sugaya and Tsuda are considered analogous because both involve analysis of thermal images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a facial recognition algorithm such as the one described in Tsuda so that detection accuracy can be increased while the number of calculations is reduced and the storage capacity required of the memory is reduced (Tsuda [0017]).
Regarding claim 11, Sugaya teaches generate a second frame on the thermal image based on the two sets of coordinates, the second frame on the thermal image being identical to the first frame on the visible light image ([0036] Based on a positional relationship between the visible light camera 201 generating the acquired visible light image and the infrared camera 202 generating the infrared image and the photographing conditions of the visible light camera 201 and the infrared camera 202, the control unit 320 determines a correspondence between a position of a part of the subject in the visible light image data and a position of a part of the subject in the infrared image data. In other words, positions on the visible light image are mapped onto positions on the infrared image)
Sugaya fails to teach wherein said processing module is configured to obtain the temperature value corresponding to the individual from the thermal image by one of reading a highest temperature value within the second frame, computing an average value of temperature values within the second frame, and reading a temperature value at a specific location within the second frame.
However, Tsuda teaches wherein said processing module is configured to obtain the temperature value corresponding to the individual from the thermal image by one of reading a highest temperature value within the second frame, computing an average value of temperature values within the second frame, and reading a temperature value at a specific location within the second frame ([0077] The body temperature estimator 47 estimates the body temperature of the person as the highest temperature in the region represented by the face coordinates C34 in the thermal image D34 of the person region. However, the estimation of the body temperature is not limited to this method; the body temperature may be estimated as the average temperature in the region represented by the face coordinates C34 in the thermal image D34 of the person region).
Sugaya and Tsuda are considered analogous because both involve analysis of thermal images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine the temperature of the individual based on either the maximum or average value over the course of multiple measurements so that detection accuracy can be increased (Tsuda [0017])
Regarding claim 12, Sugaya teaches a feature database connected to said determining module ([0033] The storage unit 330 is a storage device implemented as one or more memories or hard disks and, upon being executed by a processor of the storage unit 330, stores a program for realizing functions of the information processing apparatus 300, which will be described below, and a database DB1 describing a plurality of reference temperatures each corresponding to a respective part of the animal)
wherein said determining module is further configured to assign an identifier to the individual and transmit the identifier together with the position data of the individual to said processing module via said interface module, and said processing module is further configured to transmit the identifier and the temperature value of the individual that corresponds to the identifier to said determining module via said interface module ([0040] the first image processing unit 321 may identify each of the plurality of animals photographed by the respective visible light cameras 201. For example, when a tag having a unique identification code is attached to a predefined part of each animal, the first image processing unit 321 may identify the animal by reading the identification code and referring to a database stored in the storage unit 330. Alternatively, information on a feature unique to the animal, such as a body shape, a hair pattern, a shape of a part, or the like, may be stored in the storage unit 330, and the animal may be identified by recognition of the shape or pattern from the visible light image data)
wherein, when said determining module detects the portion that matches the predetermined face-feature, said determining module further analyzes the portion to obtain a set of characteristic values ([0034] FIG. 6 is an example of information stored in the database DB1. In this example, tables (a table for animal A and a table for animal B) in which a part and a reference temperature are associated with each other for each target animal to be monitored and a general-purpose table (a table for general use) applied regardless of a specific animal are stored in the database DB1)
and wherein, after receiving the temperature value and the identifier from said processing module via said interface module, said determining module stores in the feature database the identifier, the temperature value received from said processing module, and the set of characteristic values of the portion having the individual that corresponds to the identifier received from said processing module ([0057] Next, the diagnostic unit 323 diagnoses a subject animal based on a difference between the temperature of each specified part and a reference temperature by referring to a database DB1 (S114). The diagnostic unit 323 stores a diagnosis result in a storage unit 330 (S116) and may update the reference temperatures registered in the database DB1 if necessary).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pompei (US Patent No 9470584 B2)
Lee (US Patent No 20160156856 A1)
Jeon (US Patent No 20170241843 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793                                                                                                                                                                                         

/SERKAN AKAR/               Primary Examiner, Art Unit 3793